Fourth Court of Appeals
                               San Antonio, Texas
                                     August 1, 2016

                                  No. 04-16-00083-CR

                                  Tarra SCHWARTZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 15-0232-CR-C
                        Honorable Gary L. Steel, Judge Presiding

                                     ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on August 25, 2016. No further extensions will be granted.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court